Title: To Thomas Jefferson from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 22 April 1805
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


                  
                     My dear friend 
                     
                     Auteuil 2d floreal April 22d 1805
                  
                  Your letter June the 27th, with a post Script of the 11th. July, is the last from You I Have Received—there I found New Motives for Grateful feelings and Serious thoughts—it Became the Matter of Conferences with Mm. Livingston, Monroe, and Armstrong, Where each of Us Endeavoured to Guess and follow What Would Have Been, on the Spot, Your Sense of public duties and personal Situations—they Have Since, and I Have also writen to You—But My Chief dependance was on a Letter of Anterior Date, where the principal Objects Had been Anticipated, and Which they Have been pleased to Convey—General Armstrong Has no doubt, He Even thinks there are intelligences of its Arrival—Yet, to Avoid repetitions, I beg Leave to inclose a Copy of it—I Warmly Wish an Answer Might Come Before Mr. Livingston’s departure.
                  I have However been on the point not to Wait for it—Not that on this Side of the Atlantic Matters Are Changed—The Political Situation is Generally and Individually the Same—The Scrupules I Expressed, the ideas I Hinted at, Are, Notwithstanding Appearances, Rather Strengthened—and While the late Mortality in the State of Orleans, the Loss of Governor Claiborne’s Lady and Children do not lessen the Hesitation of My family with respect to me, mine with respect to them, and that of their respective families and friends with Respect to All, it Happens that the late changes in the Organization of Louisiana may in a Measure Change Your Views upon the probable Services of One Man—Under the Circumstances I ought to Wait for Your Answer to My Observations—But General Armstrong Having Suggested the idea, Upon Motives of private interest, for me to Embark with Mr. Livingston, I Could Not Resist the temptation. Nor on Account of my pecuniary Affairs, for which You, M. Madison, and Mr. Gallatin Are better Qualified and More Eager than Myself, But in the Happy prospect to Revisit America, and for the Sake of An Interview with You, Both of Which Would Afford me Inexpressible delight.
                  All objections were Set a Side, But One Relative to this Government which I undertook to Clear out, the other founded Upon the probability of Being taken at Sea, And I Made it the object of a writen Consultation, and When I found it Was prefered, of a Confidential Conference With General Armstrong and Mr Livingston Now Returned to Paris.
                  We did fully discuss What Had past formerly, When my American Rights as a Citizen and a General Were, Unavailing to Shorten My five years Emprisonement Untill Being Claimed and Released By a french treaty I Have Afterwards Reassumed my Civil, and, on Half pay, my Military Station in france—it Was observed that My principal Ennemies then Had Been the Actual prime Minister of Great Britain, and the King Whose peculiar Hatred to me Was, in the Expressed Opinion of Mr Pitt Himself, totally Unmanageable—We Examined Whether in the almost Certainty of Being Visited at Sea, there Was An Admiral or Captain of a Ship who would forbear, with Respect to Me, At Least a provisory Application of a too Well known Article of the treaty with England—General Armstrong Had only Hopes that in Going I should Escape discovery—Mr Livingston thought there was very little Chance for that Hope, and if it failed, did not Believe that Either the flag or Himself Could defend me Against the dreaded Construction of the Article and its Consequences—Both Were of Opinion that a Return to france Became, from the Awakened Attention of the British Cruisers, still more dangerous—So that my intended visit would produce to me a Relapse in Captivity, and to the United States a political incident of a disagreable Nature.
                  I do not Here Mention an Objection Applicable to Me, with respect to this Government and An other not Wholly Unapplicable to Louisiana both of Which Mr. Livingston will fully Explain.
                  Let me only Conclude in saying that, Every thing Considered, We were Unanimous in the Opinion that I should give Up my Plan of an Interview with You—As Nothing But public Service of a positive Call from You Could Warrant the Almost Unavoidable Risk, and as Mr. Livingston will in a few days Afford the Safest and fullest Opportunity of a free Communication, I am Going to Say a few Words on Colonel Touzard’s particular Case:
                  You know, My dear friend, He Has from the Beggining fought With Us in the Cause of American Liberty—I was Highly pleased with His zeal in a tedious duty Among the Indians—He Had His Right Arm, when My aid de camp, shot of in one of the Most Gallant Actions of the War, and after He Had been promoted and Emploied by His Native Country I Heard with Pleasure He Was Returned into the American Service, Had Married An American Lady, and Became alltogether An American Citizen. on Return to Europe, it was a Great Satisfaction for me to See Again my old fellow Soldier—I Heard from Him He Had Served in the West Indias; But intended to fix Himself, with his Family, in the United States.
                  Some time after He wrote to me that, Having Been proposed by Talleyrand for the Consulship of New Orleans, and Notwithstanding the Merits of His Brother with Bonaparte, de Forgues, patronized by Fouché Had been prefered to Him—I knew deforgues only by Hear Say and Had a Question on his Alliance put to Fouché who Sent me Word I Should Be, in Every Respect, Satisfied with de forgue’s Conduct in America—in the Mean While Touzard informed Me that He was standing for the Chancellorship, that His friend the Minister of finance Had told Him His own good Will and that of Talleyrand would be Counter-Acted by the Minister of the Police, But that He was Sure a Letter from Me Would insure His protection. I of course wrote it, and Fouché was pleased to Ask the place in His Own Name. so that Colonel Touzard was Appointed.
                  I Had not Hitherto Connected the Name of that Officer with any idea of Recent parties in America—That He was a Soldier of the Revolution, a Citizen, father of a family in the United States, that He belonged to them still More than to His Native Country and intended to Become a Settler in the State of Orleans were the only Considerations that Struck me—The More so as the few words He Had Had the Opportunity to tell me Respecting Your person, My obligations to You, and Your Unquestionable Resolution were full of Respect to You, and perfectly Concordant with My Own Sentiments.
                  I Have been since told there were some Circumstances which Would Render His Appointment not So Agreable as I Had thought—I privately Called Him to Account for it—He Answered He Had been Attached to Men, by intimate friends, whose Memory I Cherished, But that He Was Stranger to parties, that altho His displacement from the Army Had been the Occasion of a publication for Which He Had, in the time, Be Very Sorry, He Was Sensible You Had No ill disposition towards Him, and that His Behaviour in Every instance, public and private, Would Convince You that America Never Had a More Sincere patriot than He is, Nor You a More Respectful Admirer—There was an other Article Upon Which I Had an Explanation with Him—it is the Colonial doctrine about Slavery—I found He Had been a planter, and an Officer in Le Clerc’s Army, Nor did He Appear to Me free from prejudices on that Head—But He Gave me His Honor that What Ever were His Ideas, Respecting the West Indias He firmly believed Louisïana might be Worked By free Hands, and that on this point as Well as on Every other He Would to the Utmost of His Abilities Contribute to forward Your philanthropic Views.
                  He Also Has Assured me that in Whatever Case you think proper to Honor him with Any Part of Your Confidence respecting My private Concerns, He will think Himself doubly Bound to preserve and promote the principle that No Speculation Can be by Me Admitted but those Which tend to better the fate and Ensure the freedom of those Employed Upon it.
                  I am Going to write to Mr Madison respecting My Louïsiana Affairs—I Hope the powers of Attorney are Long Ago Arrived—As our friend will Communicate My Letters I Refrain from Repititions But Beg Leave Once More to Offer My Affectionate Grateful thanks not only for the immense Service I owe to the donation in General, but for Your kind Minute Care to Render Each part of it As profitable as possible.
                  Mr Madison will recieve a Note Respecting a piece of Ground Highly Valuable Which I Have, By Chance, discovered to Exist at New Orleans, and Which May Have Hitherto Escaped the Notice of Government.
                  I Hope My Official Letter of Thanks Has Long Ago been received—Yet I Will inclose a copy of it Which I Submit, as Well as the duplicate Sent, to Your friendly Enlightened Judgement.
                  Colonel Touzard is Charged With a parcel of Books Wherein I Have inclosed a Letter Requesting, or rather Anticipating the permission, if my Expected Grand-Child is a Boy, to Give Him Your Name.
                  Your Reelection Was Unquestionable—Yet I Have Heartily Enjoyed its Almost Unanimity—We Had Your Admirable Speech printed Here—I was the More pleased with it as it was perfectly Suited Not to the Situation, but to the Wares of this part of the World, and of Course to the feelings of those who Can not Give up the Hope of its final Enfranchisement.
                  Adieu, My dear, Respected friend. Accept with Your Usual Affection, the Warm Attachment, profound Gratitude, and tender Regard of
                  Your friend
                  
                     Lafayette
                     
                  
               